Citation Nr: 0301703	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  
The veteran died in September 2000 and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  
 
The statement and supplemental statement of the case included 
an issue concerning entitlement to educational benefits under 
Chapter 35, Title 38, United States Code. However, the 
appellant has never claimed Chapter 35 benefits, and no 
substantive disagreement to the denial of these benefits has 
been submitted.  Under the circumstances, the Board finds 
there is no separate appellate issue of Chapter 35 
eligibility for consideration.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  The veteran served on active duty in Vietnam. 

3.  The veteran died due to complications of squamous cell 
carcinoma of the larynx.   

4.  The cancer which caused the veteran's death is a 
presumptive residual disease due to exposure to a herbicide 
agent. 


CONCLUSION OF LAW

A presumptive residual disease caused, hastened or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1116(a)(2)(F) (as amended by § 201(c) 
of the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), 1310, 5102, 5103, 
5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309, 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Given the fact that the appellant's appeal will be 
granted in this decision, a remand to conduct additional 
development pursuant to the VCAA would serve no useful 
purpose.  

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  A service-connected disability may be 
either the principal or a contributory cause of death. See 38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death. See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  See 38 C.F.R. § 3.312(c).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  The diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents are enumerated at 38 U.S.C.A. § 1116(a) and 
38 C.F.R. § 3.309(e), and include respiratory cancers.  
Effective January 1, 2002, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  Also, the legislation 
removed the 30-year limitation on presumptive service 
connection for respiratory cancers due to herbicide exposure.  
See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  
Therefore, if a respiratory cancer becomes manifest to a 
degree of 10 percent or more at any time (emphasis added) 
after service, it is presumed to be a residual of the 
veteran's exposure to a herbicide agent, including Agent 
Orange, while the veteran was in Vietnam.

The veteran's service awards and decorations document that he 
served in Vietnam, and the RO has developed evidence 
indicating that he served there from April 1967 to April 
1968.  Hence, he is presumed to have been exposed to 
herbicides while in Vietnam.  The evidence on file indicates 
that he died from complications of a respiratory cancer, 
squamous cell carcinoma of the larynx, which is one of the 
presumptive diseases enumerated in 38 C.F.R. § 3.309(e).

Under the circumstances, the veteran meets the criteria for 
entitlement to service connection for a respiratory cancer as 
a residual of exposure to a herbicidal agent while he was on 
active duty in Vietnam.  Given his death from this cancer, 
the Board must find that the service-connected respiratory 
cancer "caused, hastened, or contributed substantially or 
materially" to his death.  Therefore, service connection for 
the cause of the veteran's death is warranted.  38 U.S.C.A. § 
1116(a)(2)(F); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.312. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

